Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 August 16, 2017

The Court of Appeals hereby passes the following order:

A17A1770. MARSHALL RICE v. THE STATE.

      Marshall Rice was convicted of multiple offenses, and we affirmed his

convictions on appeal.       See Rice v. State, Case No. A16A1822 (decided

November 30, 2016) (unpublished). Rice subsequently filed a pro se motion to merge

sentences, which the trial court denied on March 16, 2017. He filed a motion for

reconsideration, which the trial court denied on April 11, 2017. On April 19, 2017,

Rice filed this direct appeal from the denial of his motion to merge. We, however,

lack jurisdiction to review the case.

      Pretermitting whether the trial court’s denial of Rice’s motion is subject to

appellate review, a notice of appeal must be filed within 30 days after entry of an

appealable order. OCGA § 5-6-38 (a). The proper and timely filing of a notice of

appeal is an absolute requirement to confer jurisdiction upon this Court. Couch v.

United Paperworkers Intl. Union, 224 Ga. App. 721 (482 SE2d 704) (1997). A

motion for reconsideration does not extend the time for appealing the underlying

judgment – in this case, the March 16 order. Bell v. Cohran, 244 Ga. App. 510, 511

(536 SE2d 187) (2000).        In addition, a trial court’s denial of a motion for

reconsideration is not subject to direct appeal. Id. Rice’s notice of appeal, therefore,
is untimely as to the March 16 order and invalid as to the order denying his motion

for reconsideration. Accordingly, we lack jurisdiction to consider Rice’s appeal, and

it is hereby DISMISSED.


                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        08/16/2017
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.